                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION


FOODONICS INTERNATIONAL,
INC., a Florida corporation,

                  Plaintiff,

v.                                           Case No .: 3:17-cv-1054-J-32JRK

DINA KLEMPF SROCHI, as
Trustee of the Laura Jean Klempf
Revocable Trust, a Florida Trust,

                  Defendant.


DINA KLEMPF SROCHI, as Trustee of the
Laura Jean Klempf Revocable Trust, et al.,

                  Counterclaim Plaintiffs,

v.

FOODONICS INTERNATIONAL, INC.,
a Florida corporation, et al.,

                  Counterclaim Defendants.


                      NOTICE OF HEARING BY SPECIAL MASTER

         PLEASE TAKE NOTICE that this cause is scheduled for a hearing on

Monday, December 23, 2019, at 10:00 a.m., for oral argument on:




ACTIVE 11387850.1 1
        1.          Counterclaim Plaintiffs’ Motion for Sanctions for sluggish discovery,

etc. (Doc. 98) and response thereto (Doc. 105);

        2.          Counterclaim Plaintiffs’ Motion to Compel Production of Non-

Privileged Documents Relating to Sheldrick McGehee & Kohler and Jess Wright

(Doc. 184) and response thereto (due December 6, 2019).

        3.          Any other discovery matters for which the parties request assistance

from the Special Master.

        Two (2) hours have been reserved for this hearing. The hearing will take

place at the offices of Gunster, 225 Water Street, Suite 1750, Jacksonville, Florida,

32202.

        DATE: November 27, 2019


                                             /s/Michael G. Tanner
                                             Michael G. Tanner
                                             Special Master




ACTIVE 11429981.1                              2
